DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 11 objected to because of the following informalities:  
Claim 11, line 3, “(where L is an amount of the load)” should change to --where L is an amount of the load--.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-6, 14, 18, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 3, lines 3-4, “(production year, manufacturer)” is unclear and indefinite.
Claim 4, line 3, “OLTC” is indefinite. It is not clear to the Examiner what an OLTC is intended.
Claim 5, line 2, “DGA” and SFRA” are indefinite. It is not clear to the Examiner what DGA and SFRA are intended.
Claim 6, line 3, “(electrical, ultrasonic, UHF}” and “OLTC” are unclear and indefinite. 
Claim 14, lines 3-5, “(i.e., importance severity)” and “(i.e., likelihood)” are unclear and indefinite. 
Claim 18, lines 4-5, “(i.e., licensing impacts)” is unclear and indefinite. 
Claim 21, lines 2, 5, “DGA” is indefinite. It is not clear to the Examiner what DGA is intended.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1, 13, and 26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lu et al. (CN102663535A, ip.com: “Method and device for managing both technical performance and financial information of transformer”).
Regarding claims 1 and 26, Lu et al. disclose a power transformer asset management device (abstract), comprising: 
a full cycle database managing full cycle data of a power transformer (see page 4: management system include computer obtaining and storing information of the power transformer); 
a physical performance evaluation unit (transformer fault probability of happening analytical calculation module) performing physical performance evaluation that calculates a health index by analyzing and weighting life information, a failure ratio, an operation history, and status information of a preventive diagnosis system in the power transformer from the full cycle data (see pages 2-4, 7-8); 
a risk evaluation unit (risk analyzing module) performing risk evaluation by generating a risk matrix using the physical performance evaluation result (pages 2-4, 7-8); 

an asset management unit establishing an investment plan for replacing the power transformer according to a maintenance priority of the power transformer determined using the physical performance evaluation result, the risk evaluation result, and the economic evaluation result (see pages 5-6). 
Regarding claim 13, Lu et al. disclose the physical performance evaluation unit calculates the health index by weighting the life information, the failure ratio, the operation history, and the status information of the preventive diagnosis system, and the weights are distributed so that a sum of each parameter affects a part or all depending on a state of each parameter (page 3-5). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2-6, 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. (CN102663535A, ip.com: “Method and device for managing both technical performance and financial information of transformer”) in view of Soo et al. (KR10-1160775 B1, ip.com: ”System and method for evaluating integrity of power transformer”).
Regarding claim 2, Lu et al. fail to disclose the full cycle data is constructed with centralized database by integrating installation data, operation data, failure/replacement/disposal data, maintenance data, and preventive diagnosis data of the power transformer.
Soo teach the full cycle data is constructed with centralized database by integrating installation data, operation data, failure/replacement/disposal data, maintenance data, and preventive diagnosis data of the power transformer (see pages 7, 9, 10). 
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Soo et al. with the teaching of Lu et al. in order to provide system and method for evaluating integrity of power transformer.
Regarding claim 3, Soo et al. teach the installation data includes data related to a production year, a manufacturer, a transformer constant, a rated 
Regarding claim 4, Soo et al. disclose the operation data includes a current, an insulating oil temperature, a winding temperature, a hot spot temperature, a moisture, an outside temperature, cooling device operation information, a number of OLTC operations according to a load of the power transformer (page 6). 
Regarding claim 5, Soo et al. disclose the maintenance data includes data related to initial inspection, normal inspection, detailed inspection, DGA, maintenance history, SFRA, and tan .delta. of the power transformer (page 6). 
Regarding claim 6, Soo et al. disclose the preventive diagnosis data includes data measured by a dissolved gas analysis device, a partial discharge measurement device (electrical, ultrasonic, UHF), a bushing monitoring device, and an OLTC monitoring devices (pages 6, 7). 
Regarding claims 23 and 24, Soo et al. disclose the asset management unit establishes an optimal investment plan to maintain a stable investment and expenditure environment for the replacement time by adjusting the replacement 
Regarding claim 25, Soo et al. disclose the asset management unit establishes an investment priority in consideration of an influence on reliability of the power system and establishes short-term, medium-term and long-term investment plans according to the investment priority (pages 3-5:  evaluating professionalism by means of the specific standard by each core factor with respect to the weight by core factor, thereby determining priorities). 
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. (CN102663535A, ip.com: “Method and device for managing both technical performance and financial information of transformer”) in view of Osamu (JP .
Regarding claim 14, Lu et al. fail to disclose the risk evaluation unit evaluates the risk by generating the risk matrix using the physical performance evaluation result, importance of failure, severity of failure, and a frequency of failure, wherein the risk matrix consists of an axis representing an impact (i.e., importance and severity) due to the failure of the power transformer and an axis representing the frequency i.e., likelihood) of failure for the failure of the power transformer, wherein the impact due to the failure includes an impact on safety of a person, an impact on finances, an impact on a reliability, and an impact on an environment, and wherein the frequency of failure for the failure includes a likelihood of occurring once in a specific year or a likelihood of occurring within one year. 
Osamu teaches the risk evaluation unit evaluates the risk by generating the risk matrix using the physical performance evaluation result, importance of failure, severity of failure, and a frequency of failure, wherein the risk matrix consists of an axis representing an impact (i.e., importance and severity) due to the failure of the power transformer and an axis representing the frequency i.e., likelihood) of failure for the failure of the power transformer, wherein the impact 
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Soo et al. Osamu with the teaching of Lu et al. in order to provide risk evaluation system, program, and method for power distribution facility.
Claims 18-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. (CN102663535A, ip.com: “Method and device for managing both technical performance and financial information of transformer”) in view of Sun et al. (“Recent Trends in Power Equipment Maintenance Technology” Instrumentation Technology, May 2014, p.103-109).

Sun et al. disclose the economic evaluation unit evaluates a purchasing cost, an installation cost, an operating cost, an inspection cost, a repair cost, an improvement cost, a renewal cost, and a replacement cost, a spare part acquisition cost, a loss cost due to failure, a power failure cost, and a cost associated with outside impacts over an entire life cycle in the power transformer, wherein the economic evaluation unit includes evaluating a correlation between the failure ratio of the power transformer and the inspection cost of the power transformer to most economically set a normal inspection period, a detailed inspection period, and a gas analysis period of the power 
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching 
Regarding claim 20, Sun et al. disclose the asset management unit establishes a maintenance plan of the power transformer using any one of time based maintenance (TBM), condition based maintenance (CBM), and risk based maintenance (RBM), or a combination thereof (page 1: performing the maintenance for the power equipment by using various techniques such as breakdown maintenance (BM), preventive maintenance (PM), time based maintenance (TBM), condition based maintenance (CBM), reliability centered maintenance (RCM), and risk based maintenance (RBM)). 
Regarding claims 21-22, Sun et al. disclose the asset management unit compares a result obtained by evaluating effects on maintenance histories of a normal inspection, a detailed inspection, and a DGA, with a wear out period obtained by calculating a failure ratio curve, thereby optimally selecting cycles of the normal inspection, the detailed inspection, and the DGA, wherein the asset management unit analyzes maintenance history data according to accessory faulty to calculate a failure ratio curve of the accessory, calculates a wear out period of the accessory to determine an average life and replacement life of each accessory, and reflects a budget situation of a company, thereby establishing the . 
Allowable Subject Matter
Claims 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 7, none of the prior art of record teaches or suggests wherein the life information of the power transformer includes information on a characteristic life, an average life span, a life loss, and a remaining life of the power transformer, wherein the physical performance evaluation unit selects only failure data related to a life span of power transformer, excluding data due to trouble or malfunction, from among the failure/replacement/disposal data stored in the full cycle database, and then selects an optimal life distribution through a goodness-of-fit test to calculate the . It is these limitations as they are claimed in the combination with other limitations of claim, which have not been found, taught or suggested in the prior art of record, that make these claims allowable over the prior art.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN H LE whose telephone number is (571)272-2275.  The examiner can normally be reached on Monday-Friday from 7:30am – 4:00pm Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John E. Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.